991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert D. JOHNSON, Sr., Plaintiff-Appellant,v.VIRGINIA COMMONWEALTH UNIVERSITY, Commonwealth of Virginia,Defendant-Appellee.
No. 92-1958.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 6, 1993Decided:  April 12, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-662-R)
Robert D. Johnson, Sr., Richmond, Virginia, Appellant Pro Se.
David Lee Ross, Virginia Commonwealth University, Richmond, Virginia;  Caroline Lockerby, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Robert D. Johnson, Sr., appeals from the district court's order in favor of the defendant employer in his action based on Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.  (1988). Johnson alleged that he was not chosen for a salaried foreman's position because of his race.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Virginia Commonwealth Univ., No. CA-91-662-R (E.D. Va.  July 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED